                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

IN RE: FLORIDA MARINE, LLC, CASE NO. 6:18-CV-00971
AS OWNER AND OPERATOR OF
THE M/V TY DOLESE PRAYING
FOR    EXONERATION   FROM
AND/OR    LIMITATION    OF
LIABILITY

                                           UNASSIGNED DISTRICT JUDGE

                                           MAGISTRATE JUDGE HANNA


                    ORDER ON MOTION TO LIFT STAY

      Before the Court is a motion to lift the order restraining claims and to stay this

action (Rec. Doc. 16), which was filed by Riverwatch, Inc. and Northfield Insurance

Company. The motion is not opposed. For the reasons that follow, the Court will

grant the motion.

                              I.     BACKGROUND

      Florida Marine, LLC is alleged to be the bareboat charterer, owner pro hac

vice, and operator of the pushboat M/V TY DOLESE. Riverwatch, Inc. asserted a

claim against Florida Marine in connection with an incident that allegedly occurred

on April 8, 2018 when the M/V TY DOLESE was traversing the Ohio River near

mile marker 493. Riverwatch alleged that it owned and operated a restaurant with

an attached Tiki Barge on the Ohio River in Lawrenceburg, Indiana. Riverwatch
further alleged that, as the M/V TY DOLESE with three barges in tow passed the

restaurant, against the current and in high water conditions, it threw a considerable

wake that caused the Tiki Barge to sink. Riverwatch alleged that the resulting

damages included the total loss of the Tiki Barge, the cost to raise the vessel, and

business interruption, estimated to total in the range of $500,000 to $700,000.

      After Riverwatch notified Florida Marine of its claim, Florida Marine initiated

this limitation proceeding.    Florida Marine and its insurer Houston Casualty

Company filed an ad interim stipulation seeking to establish the value of the M/V

TY DOLESE at $4.65 million. (Rec. Doc. 1-2). The Court issued a notice to

claimants (Rec. Doc. 3) and an order staying prosecution of claims (Rec. Doc. 2).

Thereafter, Riverwatch filed a timely answer and claim. (Rec. Doc. 6). Northfield

Insurance Company, which provided business interruption and business personal

property insurance coverage to Riverwatch, filed its own claim and answer to Florida

Marine’s complaint. (Rec. Doc. 10). Northfield alleged that it had, at the time of

filing its claim, already paid Riverwatch $34,191.85 in partial payments for business

interruption resulting from the loss of Riverwatch’s Tiki Barge and anticipated that

it would make additional payments to Riverwatch in the future for business personal

property and business interruption damages incurred as a result of the incident. In

its answer, Riverwatch reserved its right to petition the Court to stay the limitation




                                          2
action and to pursue filing suit against Florida Marine in the forum of its choice.

(Rec. Doc. 6 at 3).

                           II.   LAW AND ANALYSIS

      In the instant motion, Riverwatch and its insurer, Northfield, seek relief from

the limitation stay so that they may file a lawsuit in a state court in Indiana against

Florida Marine. Riverwatch and Northfield filed a stipulation that they contend

protects Florida Marine’s right to have its claim for limitation decided in this Court.

(Rec. Doc. 16-2). Florida Marine, Riverwatch, and Northfield also field additional

stipulations. (Rec. Doc. 19).

      The Limitation of Liability Act, 46 U.S.C. § 183 et seq., provides that the

liability of a shipowner shall not exceed the value of the vessel at fault and her

pending freight if the casualty occurred without the privity or knowledge of the

shipowner. Federal courts have exclusive jurisdiction over suits invoking the Act,

“saving to suitors. . . all other remedies to which they are otherwise entitled.” 28

U.S.C. § 1333. When a shipowner files a limitation action in federal court under

Rule F of the Federal Rules of Civil Procedure’s Supplemental Rules for Certain

Admiralty and Maritime Claims, the court stays all related claims against the

shipowner arising out of the same accident and requires all claimants to assert their

claims in the limitation court. See, e.g., Lewis v. Lewis & Clark Marine, Inc., 531

U.S. 438, 448 (2001). The purpose of the Limitation Act is to protect the shipowner

                                          3
who has an absolute right to limit his or her liability, and to consolidate all actions

against the owner into a single case where all claims may be disposed of

simultaneously. In re Blessey Enterprises, Inc., 537 Fed. App’x 304, 305 (5th Cir.

2013) (citing Karim v. Finch Shipping Co., Ltd., 265 F.3d 258, 264 (5th Cir. 2001)).

       Notwithstanding the foregoing, the Fifth Circuit recognizes that, in a

limitation action, “claims may proceed outside the limitation action (1) if they total

less than the value of the vessel, or (2) if the claimants stipulate that the federal court

has exclusive jurisdiction over the limitation of liability proceeding and that they

will not seek to enforce a greater damage award until the limitation action has been

heard by the federal court.” In re Tetra Applied Technologies L P, 362 F.3d 338,

341 (5th Cir. 2004). Thus, if the necessary stipulations are provided to protect the

rights of the shipowner under the Limitation Act, the claimants may proceed in state

court. Id., In re Complaint of FKM, Inc., for Exoneration from or Limitation of

Liability, 122 Fed. App’x 783, 784 (5th Cir.2005) (“So long as the district court

hearing the limitation action satisfies itself that a vessel owner's right to seek

limitation will be protected, the decision to dissolve the injunction is well within the

court's discretion.”).

       Florida Marine, and the claimants, Riverwatch and Northfield, filed a

document (Rec. Doc. 19) in which they jointly stipulated that this court has sole

jurisdiction over the issue of whether Florida Marine has the right to limit its liability

                                            4
with respect to all claims asserted in this matter; that Florida Marine declared the

value of the M/V TY DOLESE to be $4.65 million; and that this court retains

exclusive jurisdiction to determine the value of the M/V TY DOLESE and its

pending freight or, to the extent otherwise applicable, the value of the limitation

fund. The parties stipulated that only Riverwatch and Northfield have filed claims

in the limitation proceeding; that the claims of Riverwatch and Northfield do not

exceed the declared value of the vessel; that the claimants have asserted their rights

under the Savings to Suitors Clause to pursue their claims in a forum of their

choosing, i.e., the state or federal courts of Indiana; and that the claimants will file

only one proceeding in Indiana, thereby avoiding piecemeal litigation of relevant

issues. The claimants also stipulated that, in the event a matter initiated in another

forum proceeds to judgment, they will not seek to enforce a damage award in excess

of the value of the M/V TY DOLESE and its freight until this court adjudicates

Florida Marine’s right to limitation; they will waive the right to assert res judicata

in this matter with respect to the issues concerning Florida Marine’s right to limit its

liability; and they will waive any defense of issue preclusion with respect to the

issues of Florida Marine’s privity or knowledge of any alleged negligence or other

fault based on any ruling, decision, or judgment in any other forum. Florida Marine

stipulated that it reserves its right to present any defenses in the forum chosen by the

claimants, including but not limited to exoneration from liability. Finally, based

                                           5
upon these stipulations, Florida Marine stipulated that it will not oppose the pending

motion.

       This Court finds that the parties’ stipulations are sufficient to protect Florida

Marine’s rights under the Limitation Act.

                               III.   CONCLUSION

       Because Riverwatch and Northfield are the sole claimants in the limitation

proceeding, and they have filed stipulations giving this Court certainty that the

federal forum will remain the sole forum for the adjudication of the plaintiff-in-

limitation’s rights to limitation and/or exoneration of liability under the Limitation

Act,

       IT IS ORDERED that the motion to lift the stay order, which was filed by

Riverwatch and its insurer, Northfield, (Rec. Doc. 16) is GRANTED, and the stay

entered pursuant to 46 U.S.C. § 185 is HEREBY LIFTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall administratively

close this action in his records without prejudice to the right of any party to file a

motion to reopen the proceedings at such time, if any, it shall become necessary for

this court to determine issues relevant to limitation and/or exoneration. This order

shall not be considered a dismissal or disposition of this matter, and should further

proceedings become necessary or desirable, any party may initiate such motion as if

this order had not been entered.

                                           6
     IT IS FURTHER ORDERED that the oral argument previously scheduled for

December 27, 2018 is CANCELLED.

     Signed at Lafayette, Louisiana, this 16th day of November 2018.


                                    ____________________________________
                                    PATRICK J. HANNA
                                    UNITED STATES MAGISTRATE JUDGE




                                      7
